Exhibit 10.1

 

PROMISSORY NOTE SECURED BY DEED OF TRUST

 

$27,250,000.00

 

August 22, 2008

 

FOR VALUE RECEIVED, FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC., a California
corporation (“Riverside Borrower”) and FLEETWOOD HOMES OF CALIFORNIA, INC., a
California corporation (“Woodland Borrower”, together with Riverside Borrower,
collectively and in the singular and jointly and severally, “FLE Borrower”),
promises to pay to ISIS LENDING, LLC, a Delaware limited liability company
(“Lender”), or order, as hereinafter provided, the principal sum of Twenty Seven
Million Two Hundred Fifty Thousand and No/100 Dollars ($27,250,000.00) 
(“Principal Sum”), plus interest on the unpaid principal balance thereof payable
at the Interest Rate (defined below).

 


1.             DEFINITIONS.


 


(A)           “2 YEAR TREASURY RATE” MEANS, AS OF ANY DATE OF DETERMINATION, AS
DETERMINED BY LENDER, THE ANNUAL PERCENTAGE YIELD ON U.S. TREASURY SECURITIES
MATURING TWO (2) YEARS FROM SUCH DATE OF DETERMINATION (THE “ANNUAL TREASURY
INSTRUMENT YIELD”).  THE LENDER SHALL BASE ITS DETERMINATION OF THE ANNUAL
TREASURY INSTRUMENT YIELD ON THE YIELD ON U.S. TREASURY INSTRUMENTS, AS
PUBLISHED IN THE WALL STREET JOURNAL (OR, IF THE WALL STREET JOURNAL IS NOT THEN
BEING PUBLISHED OR IF NO SUCH REPORTS ARE THEN BEING PUBLISHED IN THE WALL
STREET JOURNAL, AS REPORTED IN ANOTHER PUBLIC SOURCE OF INFORMATION NATIONALLY
RECOGNIZED FOR ACCURACY IN THE REPORTING OF THE TRADING OF GOVERNMENTAL
SECURITIES).  IF NO SUCH INSTRUMENTS MATURE ON THE EXACT SECOND (2ND) YEAR
ANNIVERSARY OF SUCH DATE OF DETERMINATION, THE LENDER SHALL INTERPOLATE THE
ANNUAL TREASURY INSTRUMENT YIELD ON A STRAIGHT-LINE BASIS USING THE YIELD ON THE
INSTRUMENT WHOSE MATURITY DATE MOST CLOSELY PRECEDES THE SECOND (2ND) YEARLY
ANNIVERSARY OF SUCH DATE OF DETERMINATION, AND THE YIELD ON THE INSTRUMENT WHOSE
MATURITY DATE MOST CLOSELY SUCCEEDS THE SECOND (2ND) YEARLY ANNIVERSARY OF SUCH
DATE OF DETERMINATION.


 


(B)           “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAYS, SUNDAYS AND DAYS ON
WHICH BANKS IN SAN FRANCISCO, CALIFORNIA ARE REQUIRED TO BE CLOSED PURSUANT TO
FEDERAL OR STATE LAW.


 


(C)           “CLOSING DATE” MEANS THE DATE OF RECORDATION OF THE DEED OF TRUST
IN THE APPROPRIATE PUBLIC RECORDS WHERE EACH OF THE RIVERSIDE PROPERTY AND
WOODLAND PROPERTY IS LOCATED.


 


(D)           “DEED OF TRUST” MEANS COLLECTIVELY AS REFERRED TO HEREIN FROM TIME
TO TIME, THE RIVERSIDE DEED OF TRUST, AND THE WOODLAND DEED OF TRUST, AS EACH
MAY BE MODIFIED, AMENDED OR SUPPLEMENTED FROM TIME TO TIME


 


(E)           “DEFAULT RATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 13
BELOW.


 


(F)            “EXCESS INTEREST” SHALL HAVE THE MEANING SET FORTH IN SECTION 18
BELOW.


 


(G)           “EXIT FEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4 BELOW.


 


(H)           “EXTENDED MATURITY DATE” MEANS, (I) WITH RESPECT TO THE EXERCISE
OF THE FIRST EXTENSION OPTION, IF APPLICABLE, THE FOURTH (4TH) YEARLY
ANNIVERSARY OF THE DATE OF THIS NOTE, AND (II) WITH RESPECT TO THE EXERCISE OF
THE SECOND EXTENSION OPTION, IF APPLICABLE, THE FIFTH (5TH) YEARLY ANNIVERSARY
OF THE DATE OF THIS NOTE.


 


(I)            “EXTENSION PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 3
BELOW.


 


(J)            “EXTENSION OPTION” SHALL HAVE THE MEANING SET FORTH IN SECTION 3
BELOW.


 


(K)           “FLE BORROWER” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE
ABOVE.

 

1

--------------------------------------------------------------------------------



 


(L)            “INITIAL TERM” SHALL MEAN THE PERIOD COMMENCING AS OF THE DATE
HEREOF AND THROUGH AND INCLUDING THE MATURITY DATE.


 


(M)          “INTEREST RATE” SHALL MEAN (I) DURING THE INITIAL TERM, A RATE
EQUAL TO NINE AND NINETY FIVE HUNDREDTHS OF ONE PERCENT (9.95%) AND (II) DURING
ANY EXTENSION PERIOD, THE HIGHER OF (A) NINE AND NINETY FIVE HUNDREDTHS OF ONE
PERCENT (9.95%) OR (B) THE 2 YEAR TREASURY RATE PLUS FIVE PERCENT (5.00%) PER
ANNUM.


 


(N)           “LENDER” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE ABOVE.


 


(O)           “LOAN” SHALL HAVE THE MEANING SET FORTH IN SECTION 2 BELOW.


 


(P)           “MATURITY DATE” MEANS THE THIRD (3RD) YEARLY ANNIVERSARY OF THE
DATE OF THIS NOTE.


 


(Q)           “NOTE” MEANS THIS PROMISSORY NOTE SECURED BY THE RIVERSIDE DEED OF
TRUST AND THE WOODLAND DEED OF TRUST, AS MAY BE MODIFIED, AMENDED OR
SUPPLEMENTED FROM TIME TO TIME.


 


(R)           “ORIGINATION FEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4
BELOW.


 


(S)           “PREPAYMENT FEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 14
BELOW.


 


(T)            “PRINCIPAL SUM” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE
ABOVE.


 


(U)           “PROPERTY” MEANS, COLLECTIVELY, THE RIVERSIDE PROPERTY AND THE
WOODLAND PROPERTY; THOSE CERTAIN REAL PROPERTIES LOCATED IN THE COUNTIES OF
RIVERSIDE AND YOLO, RESPECTIVELY, STATE OF CALIFORNIA, AND EACH OF WHICH MORE
PARTICULARLY DESCRIBED ON EXHIBIT A TO THE RIVERSIDE DEED OF TRUST AND WOODLAND
DEED OF TRUST, RESPECTIVELY.


 


(V)            “RIVERSIDE DEED OF TRUST” MEANS THAT CERTAIN DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING OF EVEN
DATE HEREWITH EXECUTED BY RIVERSIDE BORROWER, FOR THE BENEFIT OF LENDER,
COVERING CERTAIN REAL PROPERTY DESCRIBED IN EXHIBIT A THEREIN, SITUATED IN THE
COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS THE SAME MAY BE MODIFIED, AMENDED
OR SUPPLEMENTED FROM TIME TO TIME.


 


(W)           “RIVERSIDE PROPERTY” SHALL MEAN THOSE CERTAIN REAL PROPERTIES,
EACH LOCATED IN THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, WHICH ARE LOCATED
AT THE FOLLOWING ADDRESSES, EACH OF WHICH IS MORE PARTICULARLY DESCRIBED ON
EXHIBIT A TO THE RIVERSIDE DEED OF TRUST:


 


(I)            2350 FLEETWOOD DRIVE, RIVERSIDE, CALIFORNIA (“RIVERSIDE FLEETWOOD
PROPERTY”);


 


(II)           5300 VIA RICARDO (“RIVERSIDE VIA RICARDO PROPERTY”); AND


 


(III)         5425 WILSON STREET (“RIVERSIDE WILSON PROPERTY”).


 


(X)           “WOODLAND DEED OF TRUST” MEANS THAT CERTAIN DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING OF EVEN
DATE HEREWITH EXECUTED BY WOODLAND BORROWER, FOR THE BENEFIT OF LENDER, COVERING
CERTAIN REAL PROPERTY DESCRIBED IN EXHIBIT A THEREIN, SITUATED IN THE COUNTY OF
YOLO, STATE OF CALIFORNIA, AS THE SAME MAY BE MODIFIED, AMENDED OR SUPPLEMENTED
FROM TIME TO TIME.


 


(Y)           “WOODLAND PROPERTY” SHALL MEAN THAT CERTAIN REAL PROPERTY LOCATED
IN THE COUNTY OF YOLO, STATE OF CALIFORNIA, AND MORE PARTICULARLY DESCRIBED ON
EXHIBIT A TO THE WOODLAND DEED OF TRUST.

 

2

--------------------------------------------------------------------------------



 


2.             PAYMENT OF INTEREST AND PRINCIPAL.  INTEREST PAYABLE UNDER THIS
NOTE SHALL BE EQUAL TO THE INTEREST ACCRUING FROM TIME TO TIME AT THE INTEREST
RATE (OR IF AND WHEN APPLICABLE HEREUNDER, THE DEFAULT RATE) ON THE PRINCIPAL
BALANCE FROM TIME TO TIME OUTSTANDING UNDER THIS NOTE FROM AND AFTER THE DATE OF
THIS NOTE UNTIL PAID IN FULL.  INTEREST SHALL BE PAYABLE AT CLOSING FOR THE
PERIOD FROM THE DATE OF THIS NOTE UP TO THE FIRST (1ST) DAY OF THE FIRST (1ST)
CALENDAR MONTH FOLLOWING THE CLOSING DATE.  COMMENCING ON THE FIRST (1ST) DAY OF
THE SECOND (2ND) CALENDAR MONTH FOLLOWING THE CLOSING DATE, AND ON THE FIRST
(1ST) DAY OF EACH CALENDAR MONTH THEREAFTER THROUGH THE INITIAL MATURITY DATE,
FLE BORROWER SHALL PAY TO LENDER A MONTHLY PAYMENT OF PRINCIPAL AND INTEREST IN
AN AMOUNT EQUAL TO TWO HUNDRED FORTY ONE THOUSAND FIFTY FIVE AND 56/100 DOLLARS
($241,055.56).  SUCH MONTHLY PAYMENT SHALL BE APPLIED FIRST TO ANY ACCRUED AND
UNPAID INTEREST AND THEREAFTER TO PRINCIPAL.  IN THE EVENT THAT THE INITIAL
MATURITY DATE IS EXTENDED FOR ONE OR MORE EXTENSION PERIODS AS PROVIDED IN
SECTION 3 BELOW, THE AMOUNT OF THE MONTHLY PAYMENT SHALL BE ADJUSTED AS
DETERMINED BY LENDER TO REFLECT ANY INCREASE IN THE APPLICABLE INTEREST RATE AND
FLE BORROWER SHALL PAY THE AMOUNT OF SUCH ADJUSTED MONTHLY PAYMENTS.  FOLLOWING
THE MATURITY DATE, OR EXTENDED MATURITY DATE, AS APPLICABLE, OR OTHERWISE AS
PROVIDED IN SECTION 13 HEREOF, INTEREST SHALL ACCRUE UNDER THIS NOTE AT THE
DEFAULT RATE.  IF NOT SOONER PAID, THE BALANCE OF THE PRINCIPAL AND ALL ACCRUED
AND UNPAID INTEREST SHALL BE ALL DUE AND PAYABLE ON THE MATURITY DATE, OR, IF
EARLIER, UPON ANY EARLIER OF THE DATE OF ACCELERATION OF THE INDEBTEDNESS
EVIDENCED BY THIS NOTE (“LOAN”) PURSUANT TO THE TERMS OF THIS NOTE OR EACH OF
THE RIVERSIDE DEED OF TRUST AND WOODLAND DEED OF TRUST (AS EACH IS DEFINED
BELOW).  FLE BORROWER ACKNOWLEDGES THAT, SINCE THE TERM OF THE LOAN IS SHORTER
THAN THE AMORTIZATION PERIOD, A SUBSTANTIAL PORTION OF THE PRINCIPAL BALANCE
WILL BE DUE ON THE MATURITY DATE OR THE EXTENDED MATURITY DATE, AS APPLICABLE,
OR IF EARLIER, UPON ANY EARLIER OF THE DATE OF ACCELERATION OF THE LOAN PURSUANT
TO THE TERMS OF THIS NOTE OR EACH RESPECTIVE DEED OF TRUST.  INTEREST ACCRUED
HEREUNDER SHALL BE PAYABLE ON DEMAND AND SHALL BE CALCULATED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED ON A THREE HUNDRED SIXTY (360) DAY YEAR, WHICH
RESULTS IN HIGHER INTEREST THAN IF A THREE HUNDRED SIXTY FIVE (365) DAY YEAR
WERE USED.


 


3.             EXTENSION OPTION.  FLE BORROWER SHALL HAVE THE OPTION TO EXTEND
THE TERM OF THE LOAN BEYOND THE INITIAL MATURITY DATE FOR TWO (2) SUCCESSIVE
TERMS (EACH, AN “EXTENSION OPTION”) OF ONE (1) YEAR EACH (EACH, AN “EXTENSION
PERIOD”) ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  IN ORDER TO EXERCISE
EACH EXTENSION OPTION, (I) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
UNDER THIS NOTE OR THE DEED OF TRUST, (II) FLE BORROWER MUST DELIVER TO LENDER
IRREVOCABLE WRITTEN NOTICE OF THE ELECTION TO EXERCISE EACH EXTENSION OPTION NOT
LESS THAN FORTY-FIVE (45) DAYS NOR MORE THAN NINETY (90) DAYS PRIOR TO THE
MATURITY DATE, AND (III) FLE BORROWER MUST PAY TO LENDER AN EXTENSION FEE EQUAL
TO ONE HALF OF ONE PERCENT (0.5%) OF THE THEN-OUTSTANDING PRINCIPAL AMOUNT OF
THE LOAN PRIOR TO THE COMMENCEMENT OF EACH APPLICABLE EXTENSION PERIOD.  IF FLE
BORROWER FAILS TO EXERCISE EITHER EXTENSION OPTION STRICTLY IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 3, THEN SUCH EXTENSION OPTION SHALL AUTOMATICALLY
CEASE AND TERMINATE.


 


4.             ORIGINATION FEE; EXIT FEE.  UPON EXECUTION OF THIS NOTE AND THE
DEED OF TRUST, FLE BORROWER SHALL PAY TO LENDER A NON-REFUNDABLE LOAN
ORIGINATION FEE (THE “ORIGINATION FEE”) IN AN AMOUNT EQUAL TO ONE AND ONE
QUARTER OF ONE PERCENT (1.25%) ON THE PRINCIPAL SUM, WHICH FLE BORROWER
ACKNOWLEDGES IS REASONABLE UNDER THE CIRCUMSTANCES AND IS FULLY EARNED BY LENDER
UPON RECEIPT.  FROM AND AFTER THE DATE OF THIS NOTE THERE IS OWING AN EXIT FEE
IN AN AMOUNT EQUAL TO THREE QUARTERS OF ONE PERCENT (0.75%) OF THE PRINCIPAL SUM
(“EXIT FEE”), WHICH EXIT FEE IS PAYABLE ON THE EARLIEST TO OCCUR OF (I) PAYMENT
OR PREPAYMENT OF THE LOAN IN FULL, (II) THE MATURITY DATE OR EXTENDED MATURITY
DATE, AS APPLICABLE, OR (III) ACCELERATION OF THIS NOTE; PROVIDED THAT, IF FROM
TIME TO TIME FLE BORROWER SHALL MAKE ANY PARTIAL PAYMENT OF PRINCIPAL THEN
OUTSTANDING UNDER THE LOAN (OTHER THAN PARTIAL PAYMENTS OF PRINCIPAL CONSISTING
OF SCHEDULED MONTHLY PRINCIPAL AMORTIZATION PAYMENTS), THEN CONCURRENTLY WITH
SUCH PARTIAL PAYMENT, FLE BORROWER SHALL BE OBLIGATED TO PAY TO LENDER, IN
RESPECT OF FLE BORROWER’S EXIT FEE PAYMENT OBLIGATION, AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE AMOUNT OF THE PARTIAL PRINCIPAL PAYMENT SO PAID, TIMES
(Y) THREE QUARTERS OF ONE PERCENT (3/4%), WHICH EXIT FEE PAYMENT(S) MADE BY FLE
BORROWER SHALL BE CREDITED AGAINST FLE BORROWER’S EXIST FEE OBLIGATIONS OWING TO
LENDER.  THE EXIT FEE IS IN ADDITION TO ANY PREPAYMENT FEE.


 


5.             SECURITY FOR THE LOAN.  THE LOAN AND THE OBLIGATIONS CREATED
HEREUNDER ARE SECURED BY, AMONG OTHER THINGS, (I) THAT CERTAIN DEED OF TRUST,
ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING OF EVEN DATE HEREWITH
EXECUTED BY RIVERSIDE BORROWER IN FAVOR OF LENDER (AS THE SAME MAY BE MODIFIED,
AMENDED OR SUPPLEMENTED FROM TIME TO TIME, THE “RIVERSIDE DEED OF TRUST”) AND
(II) THAT CERTAIN DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING OF EVEN DATE HEREWITH EXECUTED BY WOODLAND BORROWER IN FAVOR OF
LENDER (AS THE SAME MAY BE MODIFIED, AMENDED OR SUPPLEMENTED FROM TIME TO TIME,
THE “WOODLAND DEED OF TRUST”; THE RIVERSIDE DEED OF TRUST AND THE WOODLAND DEED
OF TRUST, AS EACH MAY BE MODIFIED, AMENDED OR

 

3

--------------------------------------------------------------------------------



 


SUPPLEMENTED FROM TIME TO TIME HEREAFTER, ARE SOMETIMES HEREINAFTER REFERRED TO
INDIVIDUALLY AND COLLECTIVELY AS THE “DEED OF TRUST”)  THE DEED OF TRUST,
TOGETHER WITH THIS NOTE, AND ALL OTHER DOCUMENTS TO OR OF WHICH LENDER IS A
PARTY OR BENEFICIARY NOW OR HEREAFTER EVIDENCING, SECURING, GUARANTEEING,
MODIFYING OR OTHERWISE RELATING TO THE INDEBTEDNESS EVIDENCED HEREBY, ARE HEREIN
REFERRED TO COLLECTIVELY AS THE “LOAN DOCUMENTS”.  ALL OF THE TERMS OF THE LOAN
DOCUMENTS ARE INCORPORATED HEREIN BY REFERENCE.  SOME OF THE LOAN DOCUMENTS ARE
TO BE FILED FOR RECORD ON OR ABOUT THE DATE HEREOF IN THE APPROPRIATE PUBLIC
RECORDS.


 


6.             APPLICATION OF PAYMENTS.  ALL PAYMENTS ON THIS NOTE SHALL BE
APPLIED FIRST TO THE PAYMENT OF ANY EXPENSES INCURRED AND/OR PROTECTIVE ADVANCES
MADE BY THE LENDER, THEN TO ANY EXIT FEES AND/OR PREPAYMENT FEES THEN DUE AND
UNPAID, THEN TO ACCRUED AND UNPAID INTEREST, AND AFTER ALL SUCH INTEREST HAS
BEEN PAID, ANY REMAINDER SHALL BE APPLIED TOWARD REDUCTION OF THE PRINCIPAL
BALANCE; PROVIDED, HOWEVER, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER
AT ITS OPTION, MAY APPLY ANY AND ALL PAYMENTS UNDER THIS NOTE TO THE
INDEBTEDNESS EVIDENCED BY THIS NOTE IN SUCH ORDER OF APPLICATION AND PRIORITY AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION.  FLE BORROWER SHALL PAY TO LENDER
ANY AMOUNTS OUTSTANDING UNDER THIS NOTE ON THE MATURITY DATE, OR THE EXTENDED
MATURITY DATE, AS APPLICABLE, OR UPON EARLIER ACCELERATION OF THE OUTSTANDING
INDEBTEDNESS EVIDENCED BY THIS NOTE, INCLUDING, WITHOUT LIMITATION, ANY ACCRUED
AND UNPAID INTEREST UNDER THIS NOTE, SO THAT ALL PRINCIPAL, INTEREST AND ANY
OTHER AMOUNTS OUTSTANDING UNDER THIS NOTE ARE PAID IN FULL ON OR BEFORE THE
MATURITY DATE, OR THE EXTENDED MATURITY DATE, AS APPLICABLE, OR UPON EARLIER
ACCELERATION OF THE OUTSTANDING INDEBTEDNESS EVIDENCED BY THIS NOTE,.  ALL
AMOUNTS PAYABLE HEREUNDER ARE PAYABLE IN LAWFUL MONEY OF THE UNITED STATES.


 


7.             LATE FEE.  FLE BORROWER ACKNOWLEDGES THAT IF (I) ANY MONTHLY
PAYMENT OF PRINCIPAL AND INTEREST REQUIRED UNDER THIS NOTE IS NOT PAID ON OR
BEFORE TEN (10) DAYS FOLLOWING THE DATE THE SAME BECOMES DUE AND PAYABLE OR IF
(II) ANY OTHER PAYMENT REQUIRED UNDER THIS NOTE IS NOT PAID ON OR BEFORE THE
DATE WHEN THE SAME BECOMES DUE AND PAYABLE, THE HOLDER HEREOF WILL INCUR EXTRA
ADMINISTRATIVE EXPENSES (I.E., IN ADDITION TO EXPENSES INCIDENT TO RECEIPT OF
TIMELY PAYMENT) AND THE LOSS OF THE USE OF FUNDS IN CONNECTION WITH THE
DELINQUENCY IN PAYMENT.  FLE BORROWER FURTHER ACKNOWLEDGES THAT DUE TO THE
NATURE OF THE TRANSACTION, THE ACTUAL DAMAGES SUFFERED BY THE HOLDER HEREOF BY
REASON OF SUCH EXTRA ADMINISTRATIVE EXPENSES AND LOSS OF USE OF FUNDS WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO ASCERTAIN.  THEREFORE, FLE BORROWER
SHALL, IN THE EVENT OF A DELINQUENCY, WITHOUT FURTHER NOTICE, PAY TO THE HOLDER
HEREOF TO COVER SUCH EXTRA ADMINISTRATIVE EXPENSES AND LOSS OF USE OF FUNDS, A
LATE FEE IN THE AMOUNT OF FIVE PERCENT (5%) OF THE AMOUNT OF SUCH DELINQUENT
PAYMENT, EXCLUDING ANY DELINQUENT BALLOON PAYMENTS.  THE PROVISIONS OF THIS
SECTION 7 ARE INTENDED TO GOVERN ONLY THE DETERMINATION OF DAMAGES IN THE EVENT
OF A BREACH IN THE PERFORMANCE OF THE OBLIGATION OF FLE BORROWER TO MAKE TIMELY
PAYMENTS HEREUNDER.  NOTHING IN THIS NOTE SHALL BE CONSTRUED AS AN EXPRESS OR
IMPLIED AGREEMENT BY THE HOLDER HEREOF TO FORBEAR IN THE COLLECTION OF ANY
DELINQUENT PAYMENT, OR BE CONSTRUED AS IN ANY WAY GIVING FLE BORROWER THE RIGHT,
EXPRESS OR IMPLIED, TO FAIL TO MAKE TIMELY PAYMENTS HEREUNDER, WHETHER UPON
PAYMENT OF SUCH DAMAGES OR OTHERWISE.  THE RIGHT OF THE HOLDER HEREOF TO RECEIVE
PAYMENT OF SUCH LIQUIDATED AND ACTUAL DAMAGES, AND RECEIPT THEREOF, ARE WITHOUT
PREJUDICE TO THE RIGHT OF SUCH HOLDER TO COLLECT SUCH DELINQUENT PAYMENTS AND
ANY OTHER AMOUNTS PROVIDED TO BE PAID HEREUNDER OR UNDER ANY SECURITY FOR THIS
NOTE OR TO DECLARE A DEFAULT HEREUNDER OR UNDER ANY SECURITY FOR THIS NOTE.  FLE
BORROWER FURTHER AGREES THAT AN AMOUNT EQUAL TO THE LATE CHARGE DESCRIBED IN
THIS NOTE IS A REASONABLE ESTIMATE OF THE DAMAGE TO LENDER IN THE EVENT OF A
LATE PAYMENT.  NOTHING IN THIS NOTE SHALL BE CONSTRUED AS AN OBLIGATION ON THE
PART OF LENDER TO ACCEPT, AT ANY TIME, LESS THAN THE FULL AMOUNT THEN DUE
HEREUNDER, OR AS A WAIVER OR LIMITATION OF LENDER’S RIGHT TO COMPEL PROMPT
PERFORMANCE.


 


8.             ACCELERATION.  UPON DEFAULT BY FLE BORROWER IN THE PAYMENT OR
PERFORMANCE OF ANY AGREEMENT SECURED BY THE DEED OF TRUST, LENDER MAY, AT ANY
TIME THEREAFTER, TOGETHER OR SINGLY,


 

(a)           declare the entire outstanding principal balance due under this
Note, together with all accrued and unpaid interest thereon, to be immediately
due and payable, thereby accelerating this Note, and/or

 

(b)           exercise immediately and without notice, any and all other rights
and remedies available under this Note and/or the Deed of Trust or at law or in
equity.

 


9.             DELIVERY OF PAYMENT.  ALL PAYMENTS ON THIS NOTE ARE TO BE MADE OR
GIVEN TO THE HOLDER HEREOF WHOSE ADDRESS FOR THIS PURPOSE IS AS SPECIFIED IN THE
DEED OF TRUST, OR TO SUCH OTHER PERSON OR AT SUCH OTHER PLACE AS THE HOLDER
HEREOF MAY FROM TIME TO TIME DIRECT BY WRITTEN NOTICE TO FLE BORROWER.  AT
LENDER’S ELECTION, IN ITS SOLE AND ABSOLUTE DISCRETION, LENDER MAY CREDIT THE
ORIGINATION FEE TO BE PAID BY FLE BORROWER UPON THE EXECUTION OF THIS NOTE AND
THE DEED OF TRUST AGAINST AMOUNTS TO BE DISBURSED BY LENDER UNDER THIS NOTE.

 

4

--------------------------------------------------------------------------------


 


10.          WAIVER OF OFFSET RIGHT.  FLE BORROWER WAIVES ANY RIGHT OF OFFSET IT
NOW HAS OR MAY HEREAFTER HAVE AGAINST THE HOLDER HEREOF AND AGREES TO MAKE THE
PAYMENTS CALLED FOR HEREUNDER IN ACCORDANCE WITH THE TERMS HEREOF.  THE HOLDER
HEREOF SHALL HAVE ALL THE RIGHTS OF A HOLDER IN DUE COURSE AS PROVIDED IN THE
CALIFORNIA UNIFORM COMMERCIAL CODE AND OTHER LAWS OF THE STATE OF CALIFORNIA.

 


11.          ADDITIONAL WAIVERS.  FLE BORROWER AND ANY ENDORSERS, GUARANTORS OR
SURETIES HEREOF JOINTLY AND SEVERALLY WAIVE PRESENTMENT AND DEMAND FOR PAYMENT,
NOTICE OF INTENT TO ACCELERATE MATURITY, PROTEST OR NOTICE OF PROTEST OR
NON-PAYMENT, BRINGING OF SUIT AND DILIGENCE IN TAKING ANY ACTION TO COLLECT ANY
SUMS OWING HEREUNDER OR IN PROCEEDING AGAINST ANY OF THE RIGHTS AND PROPERTIES
SECURING PAYMENT HEREUNDER; EXPRESSLY AGREE THAT THIS NOTE, OR ANY PAYMENT
HEREUNDER, MAY BE EXTENDED FROM TIME TO TIME; AND CONSENT TO THE ACCEPTANCE OF
FURTHER SECURITY OR THE RELEASE OF ANY SECURITY FOR THIS NOTE, ALL WITHOUT IN
ANY WAY AFFECTING THE LIABILITY OF FLE BORROWER AND ANY ENDORSERS OR GUARANTORS
HEREOF.  NO EXTENSION OF TIME FOR THE PAYMENT OF THIS NOTE, OR ANY INSTALLMENT
HEREOF, MADE BY AGREEMENT BY THE HOLDER HEREOF WITH ANY PERSON NOW OR HEREAFTER
LIABLE FOR THE PAYMENT OF THIS NOTE, SHALL AFFECT THE ORIGINAL LIABILITY UNDER
THIS NOTE OF FLE BORROWER, WHETHER FLE BORROWER IS OR IS NOT A PARTY TO SUCH
AGREEMENT.  IF FLE BORROWER CONSISTS OF MORE THAN ONE PERSON OR ENTITY, THEIR
OBLIGATIONS HEREUNDER SHALL BE JOINT AND SEVERAL.


 


12.          LENDER REMEDIES.  LENDER MAY ENFORCE THE LIABILITY AND OBLIGATION
OF FLE BORROWER TO PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THIS NOTE BY
BRINGING A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER
APPROPRIATE ACTION OR PROCEEDING AT LAW OR EQUITY TO ENABLE LENDER TO ENFORCE
ANY AND ALL RIGHTS UNDER THIS NOTE OR THE DEED OF TRUST OR ANY OTHER DOCUMENT,
INSTRUMENT AND/OR AGREEMENT RELATING TO THE LOAN, AGAINST FLE BORROWER AND/OR
ANY GUARANTOR, AND/OR INDEMNITOR, AND/OR IN RESPECT OF THE PROPERTY AND ANY
OTHER COLLATERAL GIVEN TO LENDER PURSUANT HERETO OR THE DEED OF TRUST.


 


13.          DEFAULT INTEREST.  THE FAILURE OF FLE BORROWER TO PAY OR PERFORM AS
REQUIRED HEREUNDER OR THE DEFAULT OF FLE BORROWER UNDER THE DEED OF TRUST SHALL
CONSTITUTE A DEFAULT HEREUNDER.  UPON THE OCCURRENCE OF A DEFAULT HEREUNDER, AT
THE OPTION OF THE HOLDER HEREOF, ALL AMOUNTS THEN OUTSTANDING UNDER THIS NOTE
AND THE DEED OF TRUST SHALL BEAR INTEREST FOR THE PERIOD BEGINNING WITH THE DATE
OF OCCURRENCE OF SUCH DEFAULT AT A DEFAULT INTEREST RATE (THE “DEFAULT RATE”)
EQUAL TO THE SUM OF THE INTEREST RATE PLUS FIVE PERCENT (5%) PER ANNUM AND, IN
ADDITION, SUCH HOLDER MAY, AT ITS OPTION, DECLARE IMMEDIATELY DUE AND OWING THE
ENTIRE UNPAID PRINCIPAL SUM TOGETHER WITH ALL INTEREST ACCRUED AND UNPAID OR
OTHERWISE OWING THEREON, PLUS ANY OTHER SUMS OWING AT THE TIME OF SUCH
DECLARATION PURSUANT TO THIS NOTE AND THE DEED OF TRUST.


 

The failure to exercise the foregoing option shall not constitute a waiver of
the right to exercise the same at any subsequent time in respect of the same
event or any other event.  The acceptance by the holder hereof of any payment
hereunder which is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the foregoing options at that time or at any subsequent time or nullify
any prior exercise of any such option without the express written consent of
such holder, except as and to the extent otherwise provided by law.

 


14.          PREPAYMENT.


 


(A)           THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE AND THE INTEREST
ACCRUED AND UNPAID AND OTHERWISE OWING MAY BE PREPAID IN FULL, BUT NOT IN PART,
AT ANY TIME; PROVIDED, HOWEVER, (I) FLE BORROWER SHALL BE ENTITLED TO MAKE A
PARTIAL PREPAYMENT OF THE LOAN SOLELY UPON THE SALE AND TRANSFER OF ONE OR MORE
OF THE WOODLAND PROPERTY OR THE RIVERSIDE FLEETWOOD PROPERTY, THE RIVERSIDE VIA
RICARDO PROPERTY OR THE RIVERSIDE WILSON PROPERTY, IF AND WHEN PERMITTED
PURSUANT TO SECTION 30 OF THE RESPECTIVE DEED OF TRUST AND (II) (A) IN EACH
CASE, IF SUCH PARTIAL PREPAYMENT SHALL BE MADE ANYTIME DURING THE PERIOD
COMMENCING AS OF THE DATE HEREOF THROUGH AND INCLUDING THE ONE (1) YEAR
ANNIVERSARY OF THE CLOSING DATE, THE FLE BORROWER SHALL PAY TO LENDER, IN
ADDITION TO THE EXIT FEE SET FORTH IN SECTION 4 ABOVE, A FEE EQUAL TO THE
PRODUCT OF THE THEN OUTSTANDING PRINCIPAL AMOUNT SO PREPAID ON SUCH PREPAYMENT
DATE TIMES THREE PERCENT (3.0%), (B) IF ANY PORTION OF THE LOAN IS PAID OFF
ANYTIME DURING THE PERIOD COMMENCING THE DAY AFTER THE ONE (1) YEAR ANNIVERSARY
OF THE CLOSING DATE THROUGH AND INCLUDING THE TWO (2) YEAR ANNIVERSARY OF THE
CLOSING DATE, THE FLE BORROWER SHALL PAY TO LENDER, IN ADDITION TO THE EXIT FEE
SET FORTH IN

 

5

--------------------------------------------------------------------------------



 


SECTION 4 ABOVE, A FEE EQUAL TO THE PRODUCT OF THE THEN OUTSTANDING PRINCIPAL
AMOUNT SO PREPAID ON SUCH PREPAYMENT DATE TIMES TWO PERCENT (2.0%), AND (B) IF
ANY PORTION OF THE LOAN IS PAID OFF ANYTIME DURING THE PERIOD COMMENCING THE DAY
AFTER THE TWO (2) YEAR ANNIVERSARY OF THE CLOSING DATE THROUGH BUT EXCLUDING THE
MATURITY DATE, THE FLE BORROWER SHALL PAY TO LENDER, IN ADDITION TO THE EXIT FEE
SET FORTH IN SECTION 4 ABOVE, A FEE EQUAL TO THE PRODUCT OF THE THEN OUTSTANDING
PRINCIPAL AMOUNT SO PREPAID ON SUCH PREPAYMENT DATE TIMES THREE QUARTERS OF ONE
PERCENT (0.75%), (EACH OF THE PREPAYMENT FEES REFERRED TO IN (I) THROUGH (III),
INDIVIDUALLY, A “PREPAYMENT FEE” AND COLLECTIVELY, THE “PREPAYMENT FEES”).  NO
PREPAYMENT FEE SHALL BE DUE AND PAYABLE IN CONNECTION WITH ANY PREPAYMENT OF THE
LOAN BY FLE BORROWER DURING ANY EXTENSION PERIOD.  ANY PREPAYMENT OF THIS NOTE
SHALL INCLUDE ALL INTEREST ACCRUED AND UNPAID OR OTHERWISE OWING TO LENDER.


 


(B)           TO THE FULLEST EXTENT PERMITTED BY LAW, FLE BORROWER HEREBY
EXPRESSLY (I) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY, UPON ACCELERATION OF THE MATURITY DATE, AND (II) AGREES THAT (A) THE
AMOUNT DUE AND OWING UNDER THIS NOTE UPON ACCELERATION OF THE MATURITY DATE
SHALL INCLUDE THE AMOUNT OF ANY PREPAYMENT PREMIUM THAT WOULD BE DUE AND OWING
BY FLE BORROWER TO LENDER IF THE PRINCIPAL AMOUNT OF THE NOTE WERE PREPAID IN
FULL ON THE DATE OF SUCH ACCELERATION AND (B) IF, FOR ANY REASON, A PREPAYMENT
OF ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE UPON OR
FOLLOWING ANY ACCELERATION OF THE MATURITY DATE BY LENDER ON ACCOUNT OF ANY
DEFAULT BY FLE BORROWER INCLUDING, WITHOUT LIMITATION, ANY TRANSFER,
DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED OR RESTRICTED BY THE DEED OF
TRUST, THEN FLE BORROWER SHALL BE OBLIGATED TO PAY (I) ANY AND ALL OUTSTANDING
INDEBTEDNESS EVIDENCED BY THIS NOTE AND (II) CONCURRENTLY WITH SUCH PREPAYMENT
THE PREPAYMENT PREMIUM SPECIFIED IN THIS NOTE.  BY INITIALING THIS PROVISION IN
THE SPACE PROVIDED BELOW, FLE BORROWER HEREBY DECLARES THAT THE AGREEMENT TO
MAKE THE LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATE AND FOR THE TERM SET
FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT
BY FLE BORROWER FOR THIS WAIVER AND AGREEMENT.


 


                      FLE BORROWER’S INITIALS:                      .


 


15.          WAIVER.  FLE BORROWER, FOR ITSELF AND ALL ENDORSERS, GUARANTORS AND
SURETIES OF THIS NOTE, AND EACH OF THEM, AND THEIR HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, RESPECTIVELY HEREBY WAIVES PRESENTMENT FOR PAYMENT,
DEMAND, NOTICE OF NONPAYMENT, NOTICE OF DISHONOR, PROTEST OF ANY DISHONOR,
NOTICE OF PROTEST AND PROTEST OF THIS NOTE, AND ALL OTHER NOTICES IN CONNECTION
WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE
PAYMENT OF THIS NOTE, AND AGREES THAT ITS LIABILITY SHALL BE UNCONDITIONAL AND
WITHOUT REGARD TO THE LIABILITY OF ANY OTHER PARTY AND SHALL NOT BE IN ANY
MANNER AFFECTED BY ANY INDULGENCE, EXTENSION OF TIME, RENEWAL, WAIVER OR
MODIFICATION GRANTED OR CONSENTED TO BY THE LENDER.  FLE BORROWER, FOR ITSELF
AND ALL ENDORSERS, GUARANTORS AND SURETIES OF THIS NOTE, AND EACH OF THEM, AND
THEIR HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, RESPECTIVELY HEREBY
CONSENTS TO EVERY EXTENSION OF TIME, RENEWAL, WAIVER OR MODIFICATION THAT MAY BE
GRANTED BY LENDER WITH RESPECT TO THE PAYMENT OR OTHER PROVISIONS OF THIS NOTE,
AND TO THE RELEASE OF ANY COLLATERAL GIVEN TO SECURE THE PAYMENT HEREOF, OR ANY
PART HEREOF, WITH OR WITHOUT SUBSTITUTION, AND AGREES THAT ADDITIONAL MAKERS OR
GUARANTORS OR ENDORSERS MAY BECOME PARTIES HERETO WITHOUT NOTICE TO FLE BORROWER
AND WITHOUT AFFECTING THE LIABILITY OF FLE BORROWER HEREUNDER.


 


16.          NO ASSIGNMENT BY FLE BORROWER; SUCCESSORS AND ASSIGNS.  FLE
BORROWER’S OBLIGATIONS UNDER THIS NOTE MAY NOT BE ASSIGNED, TRANSFERRED OR
DELEGATED WITHOUT LENDER’S EXPRESS PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE
WITHHELD IN LENDER’S SOLE AND ABSOLUTE DISCRETION.  SUBJECT TO THE FOREGOING
RESTRICTION ON FLE BORROWER’S RIGHT TO ASSIGN THIS NOTE, THIS NOTE BINDS FLE
BORROWER AND ITS SUCCESSORS, ASSIGNS, HEIRS, ADMINISTRATORS, EXECUTORS, AGENTS
AND REPRESENTATIVES AND INURES TO THE BENEFIT OF LENDER AND ITS SUCCESSORS,
ASSIGNS, HEIRS, ADMINISTRATORS, EXECUTORS, AGENTS AND REPRESENTATIVES.

 

6

--------------------------------------------------------------------------------


 


17.          COLLECTION COSTS/ATTORNEYS’ FEES.  IN THE EVENT OF DEFAULT, FLE
BORROWER AGREES TO PAY ALL COSTS OF COLLECTION WHEN INCURRED, INCLUDING
REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES WHETHER OR NOT AN ACTION SHALL BE
INSTITUTED TO ENFORCE THIS NOTE, EXCEPT THAT SOLELY WITH RESPECT TO LITIGATION
BETWEEN LENDER AND FLE BORROWER WITH RESPECT TO THE LOAN, IF AND TO THE EXTENT
THAT APPLICABLE LAW REQUIRES, THE LEGAL FEES OF THE PREVAILING PARTY IN SUCH
LITIGATION SHALL BE PAID BY THE UNSUCCESSFUL PARTY TO SUCH LITIGATION.  SUCH
ATTORNEYS’ FEES, COSTS AND EXPENSES SHALL INCLUDE POST-JUDGMENT FEES, COSTS AND
EXPENSES INCURRED ON APPEAL OR IN COLLECTION OF ANY JUDGMENT.  THIS PROVISION IS
SEPARATE AND SEVERAL AND SHALL SURVIVE THE MERGER OF THIS NOTE INTO ANY JUDGMENT
ON THIS NOTE.


 


18.          MAXIMUM INTEREST RATE.  IN NO EVENT WHATSOEVER SHALL THE AMOUNT OF
INTEREST PAID OR AGREED TO BE PAID TO LENDER PURSUANT TO THIS NOTE OR THE DEED
OF TRUST EXCEED THE HIGHEST LAWFUL RATE OF INTEREST PERMISSIBLE UNDER APPLICABLE
LAW.  IF, FROM ANY CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF ANY PROVISION OF
THIS NOTE AND THE DEED OF TRUST SHALL INVOLVE EXCEEDING THE LAWFUL RATE OF
INTEREST WHICH A COURT OF COMPETENT JURISDICTION MAY DEEM APPLICABLE HERETO
(“EXCESS INTEREST”), THEN THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE
HIGHEST LAWFUL RATE OF INTEREST PERMISSIBLE UNDER SUCH LAW AND IF, FOR ANY
REASON WHATSOEVER, LENDER SHALL RECEIVE AS INTEREST AN AMOUNT WHICH WOULD BE
DEEMED EXCESS INTEREST, SUCH EXCESS INTEREST SHALL BE APPLIED TO THE UNPAID
PRINCIPAL BALANCE OF THIS NOTE (WHETHER OR NOT DUE AND PAYABLE) AND NOT TO THE
PAYMENT OF INTEREST, OR REFUNDED TO FLE BORROWER IF THIS NOTE HAS BEEN PAID IN
FULL.  NEITHER FLE BORROWER NOR ANY GUARANTOR OR ENDORSER SHALL HAVE ANY ACTION
AGAINST LENDER FOR ANY DAMAGES WHATSOEVER ARISING OUT OF THE PAYMENT OR
COLLECTION OF ANY SUCH EXCESS INTEREST.


 


19.          SEVERABILITY; INVALID PROVISIONS; HEADINGS.  EACH PROVISION OF THIS
NOTE SHALL BE SEVERABLE FROM EVERY OTHER PROVISION OF THIS NOTE FOR THE PURPOSE
OF DETERMINING THE LEGAL ENFORCEABILITY OF ANY SPECIFIC PROVISION.  IF ANY
PROVISION OF THIS NOTE IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY
REASON, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY
OTHER PROVISIONS OF THIS NOTE, AND THIS NOTE WILL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN. 
HEADINGS ARE FOR REFERENCE PURPOSES ONLY AND IN NO WAY DEFINE, LIMIT, CONSTRUE
OR DESCRIBE THE SCOPE OR EXTENT OF SUCH SECTION.


 


20.          GENERAL.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAWS OF THE STATE OF CALIFORNIA EXCEPT AS SUCH LAWS ARE PREEMPTED BY FEDERAL
LAW.  TIME IS OF THE ESSENCE OF THIS NOTE AND THE PERFORMANCE OF EACH OF THE
COVENANTS AND AGREEMENTS CONTAINED HEREIN.  IF ANY PAYMENT TO BE MADE BY FLE
BORROWER SHALL OTHERWISE BECOME DUE ON A NATIONAL HOLIDAY, SUCH PAYMENT SHALL BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE
INCLUDED IN COMPUTING ANY INTEREST IN RESPECT OF SUCH PAYMENT.


 


21.          AMENDMENTS.  THIS NOTE MAY NOT BE TERMINATED OR AMENDED ORALLY, BUT
ONLY BY A TERMINATION OR AMENDMENT IN WRITING SIGNED BY LENDER.


 

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, FLE Borrower has executed this Note or has caused the same
to be executed by its duly authorized representative(s) as of the date first set
forth above.

 

 

FLE BORROWER:

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC., a
California corporation

 

 

 

By:

 

/s/ Boyd R. Plowman

 

Name:

 

Boyd R. Plowman

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.,
a California corporation

 

 

By:

 

/s/ Boyd R. Plowman

 

Name:

 

Boyd R. Plowman

 

Title:

Executive Vice President and
Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------